       Case 2:20-cv-02129-HLT-TJJ Document 24 Filed 11/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

                                                   )
 Donmonic Perks, et. al.,                          )
                                                   )
          Plaintiffs,                              )
                                                   )
 v.                                                )
                                                   )            20-cv-2129
 Highland Community College, et. al.               )
                                                   )
          Defendants.                              )




       JOINT STIPULATION OF VOLUNTARY DISMISSALWITH PREJUDICE


       Plaintiffs Donmonic Perks, Antonine Thompson, Thomas Prater and Khaliah Hines, and

Defendant Highland Community College, through their undersigned counsel, hereby respectfully

and jointly submit this Stipulation of Dismissal of this action, with prejudice, in accordance with

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.


                                                             Respectfully Submitted,

                                                             /s/ Lauren Bonds_____
                                                             LAUREN BONDS, 27807
                                                             ZAL K. SHROFF, 28013
                                                             ACLU Foundation of Kansas
                                                             6701 W 64th Street, Suite 210
                                                             Overland Park, KS 66202
                                                             Tel: (913) 490-4114
                                                             Fax: (913) 490-4119
                                                             William Odle #14235
                                                             605 W 47th Street Suite 350
                                                             Kansas City, MO 64112
                                                             Phone: (816) 753-5400
       Case 2:20-cv-02129-HLT-TJJ Document 24 Filed 11/16/20 Page 2 of 2




                                                            Fax: (816) 753-9996
                                                            wodle@mcdowellrice.com

                                                            Attorneys for Plaintiffs



                                                            /s/ Alan L. Rupe
                                                            Alan L. Rupe, KS # 08914
                                                            Nanette Turner Kalcik, KS # 24030
                                                            Ellen Rudolph, KS # 27945
                                                            LEWIS BRISBOIS BISGAARD &
                                                            SMITH LLP 1605 N. Waterfront
                                                            Parkway, Suite 150 Wichita, KS
                                                            67206
                                                            Telephone: (316) 609-7900
                                                            Facsimile: (316) 462-5746
                                                            alan.rupe@lewisbrisbois.com
                                                            nanette.kalcik@lewisbrisbois.com
                                                            ellen.rudolph@lewisbrisbois.com


                                                            Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

       I certify that on November 16, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notifications of such filing to the e-mail

addresses of all counsel of record.


                                                                    /s/ Lauren Bonds_____
                                                                    Lauren Bonds
